ase 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 1 of 16 PagelD 7
Filing # 1033 80914 E-Filed 01/28/2020 06:30:01 PM

THE CIRCUIT COURT FOR THE FIFTH JUDICIAL CIRCUIT

IN AND FOR LAKE COUNTY, FLORIDA

COURTNEY B. ANDERSON,

Plaintiff, Case No. 2019-CA-2566
-V-

BEST BUY STORES, L.P., a foreign Jury Trial: Yes

limited partnership; COUPONS IN

THE NEWS d/b/a couponsinthenews.com,

a foreign corporation, NAMECHEAP, INC.

a foreign corporation, WHOISGUARD, INC.

a foreign corporation, WHOISGUARD

PROTECTED, a foreign corporation and

FICTITIOUS DEFENDANTS DOEs 1-3,
Defendants.

New Nee Name Ne Nae Nene Nee” re Nee Smee Ne” Neue” nee” ee”

SECOND CORRECTED FIRST AMENDED COMPLAINT
Plaintiff, COURTNEY B. ANDERSON, sues Defendants, BEST BUY STORES, L.P.;
COUPONS IN THE NEWS d/b/a couponsinthenews.com; NAMECHEAP,  INC.;
WHOISGUARD, INC.; WHOISGUARD PROTECTED; and FICTITIOUS DEFENDANTS
DOEs 1-3 and corrects Count Six and states:
PARTIES
A. Plaintiff, COURTNEY B. ANDERSON, resides in Lake County, FL, hereafter
ANDERSON.
B. Defendant BEST BUY STORES, L.P. is authorized to do business in the State of Florida,
with a principal place of business at 552 N. US Hwy 27, Lady Lake, FL 32159, hereafter
BEST BUY STORE.
C. Defendant BEST BUY STORES, L.P. has its principal place of business at 7601 Penn

Avenue S, Richfield, MN 55423, hereafter BEST BUY.

EXHIBIT D
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 2 of 16 PagelD 8

Defendant COUPONS IN THE NEWS d/b/a couponsinthenews.com (its domain name),
hereafter COUPONS, is registered in Panama, and according to the Whoisguard domain
report of July, 2019 (EXHIBIT C, attached hereto), its principal business address is
Salduba Bldg., 3rd Floor, 53rd East Street, Urbanizacién Marbella, Panama City, Republic
~ of Panama. | |
Defendant NAMECHEAP, INC. is purportedly an Arizona corporation with principal
business offices at 4600 East Washington Street, Suite 305, Phoenix, Az 85034, but has
twice in 2019 been rejected for registration in Arizona. Its current principal business offices
are purportedly at 11400 W. Olympic Blvd, Suite 200, Los Angeles, CA 90064, hereafter
NAMECHEAP.
Defendant WHOISGUARD, INC. purportedly has a principal place of business at Salduba
Bldg., 3rd Floor, 53rd East Street, Urbanizacién Marbella, Panama City, Republic of
Panama, hereafter WHOISGUARD.
G. Defendant WHOISGUARD PROTECTED purportedly has an address of P.O. Box 0823-
03411, Panama City, Panama, hereafter WHOISGUARD PROTECTED.
H. Defendants FICTITIOUS DEFENDANTS DOEs 1-3, hereafter DOEs are owners, agents
or licensees of the couponsinthenews.com website and/or have a business relationship
with Namecheap, Whoisguard, WhoisGuard Protected since WhoisGuard is the listed
Registrant Organization for couponsinthenews.com and Namecheap is the listed Registrar
and WhoisGuard Protected is listed as the Registrant Name (See Exhibit C attached).
NAMECHEAP, WHOISGUARD, WHOISGUARD PROTECTED and DOEs are the
owners, agents and/or licensees of COUPONS and operate, control, administer and/or

maintain couponsinthenews.com. The names and addresses of the entities or individuals
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 3 of 16 PagelD 9

who own this website are known to defendants NAMECHEAP, WHOISGUARD,

WHOISGUARD PROTECTED and to DOEs, but are concealed in order to further their

unlawful conduct.

INTRODUCTION
. This is an action for damages in excess of FIFTEEN THOUSAND ($15,000.00)

DOLLARS exclusive of interest and costs. It arises out of defendants’ illegal and improper use
and appropriation of the likeness of plaintiff ANDERSON, without her express or implied
authorization, in connection with advertising and solicitation by defendants. It is an action for:

Count One: Violation of FS 540.08 — Unauthorized Publication of Name or
Likeness. EXHIBIT A attached; Note the elements are a publication of a person’s likeness for ©

commercial purposes without the consent of the person;

Count Two: Violation of Common Law Invasion of Privacy - Misappropriation;
Count Three: Intentional/Reckless Infliction of Emotional Distress;
Count Four: Unjust Enrichment;
Count Five: Agents for Undisclosed Principal.
Count Six: Malicious Prosecution
GENERAL ALLEGATIONS

1. On January 16, 2016, plaintiff ANDERSON was shopping in the BEST BUY STORE at
522 N US Highway 441, Lady Lake, Fl, when a dispute over coupons arose between a
BEST BUY STORE employee and ANDERSON. |

2. The BEST BUY STORE employee, with the approval and/or assistance of the floor

manager, called 911 with the intent to have ANDERSON “trespassed” (in his words) and
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 4 of 16 PagelD 10

when asked by the 911 operator about the nature of the call, he responded by saying |
ANDERSON was “showing her a...”

On or about January 27, 2016, COUPONS, in their online, Internet advertisement used a
picture/article (hereafter Subject Advertisement) that labeled ANDERSON the “Pantless
Couponer” and superimposed her photograph over the internationally recognizable BEST
BUY logo. Attached to the photograph is an article that states she “allegedly dropped her
pants,” thereby contemptuously ridiculing and maliciously dehumanizing plaintiff on the
Internet, nationally and globally. Further, the article is scornful and taunts and mocks her
by repeatedly calling attention to her pants as follows: “...she’1l have to go somewhere else
to buy... preferably with her pants on.” “...Literally. Please. Keep your pants on.” The
photograph is a mug shot greatly enlarged to almost half a page and the article includes
advertising requests “...if you like this article, please consider subscribing.”, plus it directs
the public to “share” by including links to Facebook, Twitter, RSS Feed and email
newsletter, and it clearly advertises BEST BUY. EXHIBIT B attached.

4. The law enforcement records, including affidavits of a BEST BUY STORE employee and
a floor manager, do not corroborate that ANDERSON took her pants off. It did not happen.
ANDERSON has never given her consent to anyone for the use of her photograph for any
reason and although mugshots are published by law enforcement, they cannot be
commercialized or used for advertising and personal gain by anyone, including greedy,
secreted mercenaries.

6. From on or about January 16, 2016, to the present, the Subject Advertisement with
ANDERSON’ photograph superimposed over BEST BUY’s logo, has been published and

accessible to the general public nationally as well as internationally, and due to the nature
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 5 of 16 PageID 11

of the Internet, with the impetus to go “viral” and gain traffic to COUPONS, BEST BUY |

STORE, BEST BUY and DOEs, the Subject Advertisement will forever be available in the

couponsinthenews.com archives, and potentially also on Facebook, Twitter, RSS Feed,

plus any subscriber’s email or any other shared platform.

| 7. The publication of AN DERSON’s photograph in the Subject Advertisement which is
deliberately expanded to the size of a half-page, so that the large birthmarks on her face are
prominently displayed as in a freak show, caused a member of the general public to refer
to them as meth marks, even though she has never used any illegal drugs. Such use of her
picture was deliberate arid done with a callous disregard for her feelings and rights, marking

_her as a deplorable person, a menace to society and a loathsome human being, all inflicting
in her extreme emotional distress.

8. Neither COUPONS, BEST BUY STORE, BEST BUY nor any other defendant, nor anyone
on their behalf, ever contacted plaintiff ANDERSON to obtain permission to use her
photograph in connection with their promotional materials nor has ANDERSON ever given
either express or implied authority to anyone to use her photograph for advertising or for
any other purpose. Since the Internet is a world-wide distribution center and the Subject
Advertisement appeared on numerous sites, the reach of the photograph and article in the
Subject Advertisement and its effect in the life of ANDERSON is immeasurable from the
standpoint of the impact it has had and continues to have in her humanity, in her soul, and
in her spirit.

9. The Subject Advertisement included a photograph of the BEST BUY logo indicating it was
an advertisement for BEST BUY STORE and BEST BUY as well as for COUPONS. With

the use of BEST BUY’s logo, the three of them were sending out a message that BEST
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 6 of 16 PageID 12

_BUY STORE and BEST BUY were some of the satisfied subscribers sought by COUPONS
and at the same time, they were advertising for all three.

10. Each of the defendants knew, or should have known, that ANDERSON's photograph was
being used for commercial purposes without her knowledge or consent and that the article
shown in the Subject Advertisement is a salacious, derisive and scornful fabrication,
intentionally mocking ANDERSON for the sole purpose of soliciting more business for
each of the said defendants without any regard whatsoever for the rights of ANDERSON
and for her humanity, all of which inflicted great mental suffering.

11. Each defendant knew, or should have known, that the Subject Advertisement will be
forever accessible online and thus, forever damaging to plaintiff's reputation so that she
will always be subject to unfairly being treated with scorn.

12. Plaintiff has been required to hire the services of the undersigned attorney.

COUNT ONE - VIOLATION OF FS 540.08
Plaintiff ANDERSON restates the allegations contained in paragraphs 1-12, supra, as if set
forth fully herein and further alleges:

13, For the commercial purpose of soliciting subscribers and thereby increasing valuable traffic
to both couponsinthenews.com, which offers coupons services and advertisements, and to
BEST BUY STORE, BEST BUY and all defendants, COUPONS published the Subject
Advertisement in which they used the photograph of ANDERSON without her
authorization or consent, all for their benefit and without any payments made or to be made
in the future to ANDERSON.

14. Plaintiff's photograph used in the Subject Advertisement was greatly enlarged and

superimposed on the BEST BUY logo together with a salacious article, extremely mocking
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 7 of 16 PagelD 13

and demeaning of plaintiff, all for the benefit of defendant without any regard for plaintiff's
rights or her humanity.

15. That the photograph of plaintiff ANDERSON in the Subject Advertisement was
superimposed on an equally large picture of the BEST BUY logo, together with the above-
described disgusting article about the incident in BEST BUY STORE suggested to the
general public that BEST BUY STORE and BEST BUY approved the article and the use
of ANDERSON’s photograph, thereby lending credibility to the outrageous Subject
Advertisement and inflicting even greater mental suffering.

16. Based upon the foregoing, plaintiff ANDERSON has been virtually unemployable, and has
suffered damages, including but not limited to the loss of compensation that would have
been due her, severe emotional trauma, irreparable pain and severe mental anguish as well
as an aggravation of a pre-existing illness, all of which has resulted in loss of wages and
costs for required medical care and caretakers. In addition, she has been required to be
more financially dependent on her parents and she has suffered a loss of the capacity to
enjoy life. Her losses are either permanent or continuing and she will suffer the losses in
the future.

- WHEREFORE Plaintiff COURTNEY B. ANDERSON demands Judgment for damages in
an amount in excess of Fifteen Thousand ($15,000) Dollars, together with pre-judgment interest
and costs, plus attorney fees where applicable, from Defendants BEST BUY STORES, L.P.;
COUPONS IN THE NEWS d/b/a COUPONSINTHENEWS.COM; NAMECHEAP, INC.;
WHOISGUARD, INC; WHOISGUARD PROTECTED; DOEs 1-3, and for any other and further

relief this Court deems just and proper.
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 8 of 16 PagelD 14

COUNT 2 - COMMON LAW INVASION OF PRIVACY - GENERAL
Plaintiff ANDERSON restates the allegations contained in paragraphs 1-12, supra, as if set
forth fully herein and further alleges:

17. The state of Florida recognizes a common law right to publicity which imposes liability on
a defendant who invades a person’s privacy by commercially misappropriating his/her
likeness.

18. | The use of ANDERSON’s likeness in connection with promotional materials was done for
the purposes of trade, for commercial and advertising purposes.

19. The elements of a common law misappropriation claim in Florida are substantially
identical to a claim under F. S. 540.08 - namely misappropriation and commercial
exploitation of one’s likeness for monetary gain - and both claims may be brought in the
same action.

20. .. ANDERSON did not provide any express written or oral consent to any of the defendants,
or anyone else, to-use her photograph or likeness in connection with any of the defendant’s
promotional materials, including advertising.

21. Defendants used ANDERSON’s image with the intent to capitalize on her misfortune by
making fun of her in a fabricated story with a selected photograph depicting her birthmarks.

22. Defendant’s violation of plaintiff's rights under Florida’s common law caused her damages
including but not limited to the loss of compensation that would have been due her.

23. Based upon the foregoing, plaintiff ANDERSON has been virtually unemployable, and has
suffered damages including but not limited to the loss of compensation that would have
been due her, has suffered irreparable pain and severe mental anguish as well as an

aggravation of a pre-existing illness, all of which has resulted in loss of wages and costs
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 9 of 16 PagelD 15

for required medical care and caretakers. In addition, she has been required to be more

financially dependent on her parents and she has suffered a loss of the capacity to enjoy

life. Her losses are either permanent or continuing and she will suffer the losses in the
future.

WHEREFORE Plaintiff COURTNEY B. ANDERSON demands Judgment for damages in
an amount in excess of Fifteen Thousand ($15,000) Dollars, together with pre-judgment interest
and costs, plus attorney fees where applicable, from Defendants BEST BUY STORES, L.P.;
COUPONS IN THE NEWS d/b/a COUPONSINTHENEWS.COM; NAMECHEAP, INC.;
WHOISGUARD, INC; WHOISGUARD PROTECTED; DOEs 1-3, and for any other and further

relief this Court deems just and proper.

COUNT THREE — INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS
" Plaintiff ANDERSON restates the allegations contained in paragraphs 1-12, supra, as if set
forth fully herein and further alleges:

24. Because BEST BUY STORE, BEST BUY and COUPONS complicit with NAMECHEAP,
WHOISGUARD, WHOISGUARD PROTECTED and DOEs, callously and with a total
disregard for the rights and feelings of ANDERSON published the Subject Advertisement
solely to obtain greater profits for the benefit of all defendants, they recklessly inflicted
great mental suffering in the life of ANDERSON who has had to endure extreme and severe
rejection and stress.

25. The Subject Advertisement, which identified the plaintiff by name and general location,

while prominently showing her birthmarks, made her more easily identifiable by the
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 10 of 16 PageID 16

general public, including but not limited to those having evil intent and therefore, put her

at risk of machinations of the devil. |

26. | The above-described conduct is so outrageous in character and so extreme in degree as to
go beyond all possible bounds of decency and to be regarded as atrocious and utterly
intolerable in a civilized community.

27. Based upon the foregoing, plaintiff ANDERSON has been virtually unemployable, and has
suffered damages, including but not limited to the loss of compensation that would have
been due her, severe emotional trauma, irreparable pain and severe mental anguish as well
as an aggravation of a pre-existing illness, all of which has resulted in loss of wages and
costs for required medical care and caretakers. In addition, she has been required to be
more financially dependent on her parents and she has suffered a loss of the capacity to
enjoy life. Her losses are either permanent or continuing and she will suffer the losses in
the future.

WHEREFORE Plaintiff COURTNEY B. ANDERSON demands Judgment for damages in
an amount in excess of Fifteen Thousand ($15,000) Dollars, together with pre-judgment interest
and costs, plus attorney fees where applicable, from Defendants BEST BUY STORES, L.P.;
COUPONS IN THE NEWS d/b/a COUPONSINTHENEWS.COM; NAMECHEAP, INC.;
WHOISGUARD, INC; WHOISGUARD PROTECTED; DOEs 1-3, and for any other and further
relief this Court deems just and proper.

COUNT FOUR - UNJUST ENRICHMENT
Plaintiff ANDERSON restates the allegations contained in paragraphs 1-12, supra, as if set

forth fully herein and further alleges:

10
Case 5:20-cv-00041-JSM-PRL Document 1-1: Filed 01/31/20 Page 11 of 16 PagelD 17

28. The publication of the Subject Advertisement conferred a benefit on BEST BUY STORE,
BEST BUY, COUPONS, NAMECHEAP, WHOISGUARD; WHOISGUARD
PROTECTED and DOEs 1-3 and each has accepted and retained the benefits for almost 4
years under circumstances that make it inequitable for them to do so without paying the -
value of it.

29. Because the Subject Advertisement will forever be available online in the archives, the said
defendants will forever continue to accept and retain the benefits under circumstances that
make it inequitable for them to do so without paying the value of it.

30. There is a lack of an adequate remedy at law since the Subject Advertisement benefited all
defendants for which no payment has been made to plaintiff ANDERSON, and thus, she
makes this claim against all defendants, each of whom has been unjustly enriched.

31. Based upon the foregoing, plaintiff ANDERSON has been virtually unemployable, and has
suffered damages, including but not limited to the loss of compensation that would have
been due her, severe emotional trauma, irreparable pain and severe mental anguish as well
as an aggravation of a pre-existing illness, all of which has resulted in loss of wages and
costs for required medical care and caretakers. In addition, she has been required to be
more financially dependent on her parents and she has suffered a loss of the capacity to
enjoy life. Her losses are either permanent or continuing and she will suffer the losses in
the future.

WHEREFORE Plaintiff COURTNEY B. ANDERSON demands Judgment for damages in
an amount in excess of Fifteen Thousand ($15,000) Dollars, together with pre-judgment interest

and costs, plus attorney fees where applicable, from Defendants BEST BUY STORES, L.P.;

COUPONS IN THE NEWS d/b/a COUPONSINTHENEWS.COM; NAMECHEAP, INC.;

11
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 12 of 16 PagelD 18

WHOISGUARD, INC; WHOISGUARD PROTECTED; DOEs 1-3, and for any other and further
relief this Court deems just and proper.
COUNT FIVE - AGENTS FOR UNDISCLOSED PRINICIPLE
Plaintiff ANDERSON restates the allegations contained in paragraphs 1-10, supra, as if set
forth fully herein and further alleges:

32. The true names and capacities, whether individual, corporate or otherwise, of defendants
DOEs, are unknown to plaintiff and therefore included in this action under fictitious names
(collectively referred to as DOEs). Plaintiff will amend her complaint to allege the true
names and capacities of DOEs when the information has been ascertained.

33. Plaintiff alleges that the DOEs are responsible in some manner for the actions complained
of herein.

34. | Upon information and belief defendants COUPONS, NAMECHEAP, WHOISGUARD,
WHOISGUARD PROTECTED and DOEs. conspired to adopt methods and policies,
mechanisms and/or corporate designs in their respective companies to hide the true identity
of COUPONS, and/or through or with the assistance of DOEs, they developed a corporate
design to thwart full disclosure of their true identities; therefore, they are all acting as
owners and/or agents for the COUPONS website and are complicit in and responsible for
the content of the domain name couponsinthenews.com where the Subject Advertisement
still remains published today.

35. Plaintiff alleges that each and every one of the defendants, either directly or indirectly (by
hiding their true names) is responsible to plaintiff by administering, maintaining and

operating the Internet website couponsinthenews.com in bad faith, in conscious and

12-
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 13 of 16 PageID 19

deliberate disregard of plaintiff's rights, and with the intention of depriving plaintiff of her
rights.

36.  Atall times material, as the registrar of record of the domain name couponsinthenews.com,
NAMECHEAP (the registrar), WHOISGUARD (the registrant contact), WHOISGUARD
PROTECTED (the Registrant name) and DOEs had a duty to insure that the use of the
COUPONS’ website (couponsinthenews.com) would not injure the public, including
ANDERSON.

37.  Atall times material, each of the defendants failed in their duty to insure that the website
couponsinthenews.com refrain from publishing any injurious product and they knew or
should have known that the Subject Advertisement deeply wounded the plaintiff and
continues to do so currently and will do so in the future. |

38. Based upon the foregoing, plaintiff ANDERSON has been virtually unemployable, and has
suffered damages, including but not limited to the loss of compensation that would have
been due her, severe emotional trauma, irreparable pain and severe mental anguish as well
as an aggravation of a pre-existing illness, all of which has resulted in loss of wages and
costs for required medical care and caretakers. In addition, she has been required to be
more financially dependent on her parents and she has suffered a loss of the capacity to
enjoy life. Her losses are either permanent or continuing and she will suffer the losses in
the future.

WHEREFORE Plaintiff COURTNEY B. ANDERSON demands Judgment for damages in
an amount in excess of Fifteen Thousand ($15,000) Dollars, together with pre-judgment interest

and costs, plus attorney fees where applicable, from Defendants; BEST BUY STORES, L.P.;

COUPONS IN THE NEWS d/b/a COUPONSINTHENEWS.COM; NAMECHEAP, INC.;

13
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 14 of 16 PagelD 20

WHOISGUARD, INC; WHOISGUARD PROTECTED; DOEs 1-3, and for any other and further
relief this Court deems just and proper.
COUNT SIX —- MALICIOUS PROSECUTION

Plaintiff ANDERSON restates the allegations contained in paragraphs 1-12, supra, as if set
forth fully herein and further alleges:

39. The employee of Defendant Best Buy Stores who called 911, together with the
manager on duty in the store at the time of the subject occurrence , are responsible for the charges
that resulted in the arrest of Ms. Anderson who was known to them. With no probable cause to
detain her or request her prosecution, they abused their power and with malice aforethought, they
escalated a simple coupon disagreement, caused her to stay in the store waiting for the police and
pressed for her to get arrested so that they could prevent her from being in the store in the future
or in their words, “have her trespassed”.

40. The charges that were brought against Ms. Anderson in a misdemeanor case filed in
Lake County on January 16, 2016 — at the request of the manager and employee of Defendant Best
Buy Stores — were eventually disposed of in her favor by a nolle prosequi and by a No Information.
More specifically, no information was filed for the Disorderly Conduct charge pursued by
Defendant Best Buy Stores. In order to protect the plaintiff, further identification of the court case
is not given in this complaint.

41. But for the aforesaid preconceived intent of the Best Buy Stores’ manager and -
employee to have Ms. Anderson “trespassed” and their consequent sadistic actions to bring that
about by having her arrested, CouponInThe News would never have had a mugshot to enlarge or

a story to fabricate such as it did.

14
Case 5:20-cv-00041-JSM-PRL Document 1-1 Filed 01/31/20 Page 15 of 16 PageID 21

WHEREFORE Plaintiff COURTNEY B. ANDERSON demands Judgment for damages in

an amount in excess of Fifteen. Thousand ($15,000) Dollars, together with pre-judgment interest

and costs, plus attorney fees where applicable, from Defendant BEST BUY STORES, L.P., and

for any other and further relief this Court deems just and proper.

PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

DATED: January 28, 2020.

Respectfully submitted,
/s/ Carol M. Anderson
Carol M. Anderson ~
Attorney for Plaintiff
FL Bar No. 135810

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 28th day of January, 2020 a true copy of the foregoing
Corrected First Amended Complaint is being served upon Edward F. Gagain, III, Esq., Attorney
for the Defendant, Best Buy Stores, L.P. via email through e-service at egagain@gsgfirm.com
and by U. S. mail to the defendants Namecheap, Inc., Coupons In The News, Who is Guard, Inc.
and Who Is Guard Protected, all at 11400 W. Olympic Blvd., Suite 200, Los Angeles, CA 90064.

15

/s/ Carol M. Anderson

Carol M. Anderson

Attorney for Plaintiff

FL Bar No. 135810

Lawyers Anderson & Anderson, P.A.

551 Fieldcrest Drive,

The Villages, Florida 32162

352-205-8923/cell 352-239-9989

andersonandanderson@comcast.net

Mailing address: 1721 Sunset Ridge Dr.
The Villages, Fl 32162
Possible Gain hum sibeh BSBOSSTION-DOD: 956M Deitiand’ Cli’ email

Subject: B960351969-0001 ~~ $250M Demand? Cimt email

Prony Helmer. De Anna <DeAnna.Helmer@sedgwack.com>

To: colordropfile - color (colordropfile@acssedgwickcms.com) <colordropfile@acssedgwickcems.com>
Date and Time: 10/7/2019 9:28:53 AM

CC:

 

Frome anderson law [mailto:andersonandanderson@comcast.net]

Sent: Friday, October 04, 2019 4:54 PM

To: Helmer, De Anna

Subject: RE: Courtney B. Anderson // Best Buy Claim: B960351969-0001 ~~ Date of Incident: 01/16/2016

Ms. Helmer, our formal demand is $250 million; however, here is another disquisition (a new word for me!) which might be helpful to
you:

Both the plaintiff Courtney and | would like to establish , hopefully through Mayo Clinic in Jacksonville, Fl (have not
discussed this with anyene there or anywhere else), a building and foundation program for Mental Health persons in
crisis whose incomes cannot afford the $30,000+ monthly charges of today's accommodations for the middle class.
My observation is that the poorer class is already cared for with half-way or similar housing but the middle class have
no such accommodations available. This is the complicated process of a bi-polar population: They have to be on
medication; the illness will not stand for anything else, but the usual routine is arrest and through the courthouse
revolving door to a hospital environment for only 72 hours i in which they are supposed to become medication
compliant. | don't think it's an exaggeration to say that none of the afflicted are well enough to be out on the streets or
back into- the environment they were living at the time of the arrest; yet, they have no other choice. Consequently,
many people (including professionals) are unable to return to meaningful work and a healthy home enviornment, and
thus, the cycle repeats itself. This impacts not only the patients but the families. What is needed are residential
facilities for those in crisis who, if undermedical care for at least 6 weeks before release, can get through the crisis
while becoming habitually medication- compliant and able to rejoin society.

| have never understood why the billionaires and multi-millionaires who are looking for places to donate some of their
wealth have never facused on this great, great need in our country. People: who suffer from cognitive and mental
oroblems, particularly severe ones, are denied so many normal and joyful things in life, including becoming successfu
in business. Allto say, | know that settlements can be reached with a part of it being donated but obviously, we would
not want to pay the taxes ona donation. If there is a way for Best Buy to fund such a program, it would go a long way
toward getting the: case settled.

Just my thoughts...waiting for yours,

Carol M. Anderson, Attorney

EXHIBIT F
